Exhibit23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (FormS-8 No 333-150936) pertaining to the 2007 Executive Equity Incentive Plan and the 2007 Long-Term Incentive Compensation Plan of FX Real Estate and Entertainment Inc. of our report dated August23, 2007, with respect to the combined statements of operations, members’ equity and cash flows of Metroflag BP, LLC, Metroflag Polo, LLC, Metroflag Cable, LLC, CAP/TOR, LLC, Metroflag SW, LLC, Metroflag HD, LLC, and Metroflag Management, LLC (“Metroflag”) for the period from January1, 2007 through May10, 2007 and our report dated August13, 2007, with respect to the combined statements of operations, members’ equity and cash flows of Metroflag for the year ended December31, 2006 included in the FX Real Estate and Entertainment Inc. Annual Report (Form10-K) for the year ended December31, 2009, filed with the
